REINHARD, Presiding Judge.
Movant appeals from the denial of his 27.26 motion without an evidentiary hearing. On April 17, 1979, movant pleaded guilty to the delivery of a controlled substance and the sale of a controlled substance and was sentenced to consecutive eight year terms with the Missouri Department of Corrections.
In movant’s amended 27.26 motion, he alleged he was denied effective assistance of counsel because counsel: (1) waived a preliminary hearing; (2) failed to investigate the defense of entrapment; and (3) failed to advise movant that a change of venue could be and had been granted. He also alleged his pleas of guilty were involuntary. The trial court filed findings of fact and conclusions of law and denied mov-ant’s motion.
Movant, by pleading guilty, has removed the issue of ineffective assistance of counsel except insofar as such assistance bears upon the voluntariness of his plea. Houston v. State, 623 S.W.2d 565, 567 (Mo.App.1981). Our careful review of the guilty plea proceedings reveal that mov-ant’s plea was voluntarily entered. Further, the record refutes his venue allegation because his petition to enter a plea of guilty, which he signed, acknowledged that he had a right to a change of venue.
The trial court’s findings are not clearly erroneous. Neither does an erroneous declaration nor application of the law appear. An extended opinion would have no prece-dential value. Affirmed in accordance with Rule 84.16(b).
SNYDER and CRIST, JJ., concur.